.       I




                  THE     ATTORNEY                GENERAL
                              OP        -XAS




                            April 3, 1968


    Hon. Thomas C. Green, P.E.                     Opinion No. ~-216
    Member Secretary, Texas State
      Board of Registration for                    Rer   Authority of the Texas
      Professional Engineers                             State Board of Reglstra-
    Austin, Texas 78701                                  tion for Professional
                                                         Engineers to pay from
                                                         Line Item No. 7 of Its
                                                         departmental approprla-
                                                         tlon, Senate Bill 15,
                                                         Acts 60th Legislature,
                                                         1967, Regular Session,
                                                         Ch. 784, p. 2175, trav-
                                                         eling expenses and the
                                                         purchasing of furniture
                                                         and necessary office
                                                         equipment and supplies
Dear Colonel Green:                                      for its investigator.
          You have requested the opinion of this office concerning
the authority of the Texas State Board of Registration for Pro-
fessional Engineers, hereinafter called 'Board" to pay from Line
Item No. 7 of the departmental appropriation to the Board, Senate
Bill 15, Acts 60th Legislature, 1967, Regular Session, Chapter 784,
page 2175, the General Appropriations Bill, the traveling expenses
of Its investigator as well as the purchase price of furniture and
necessary office equipment and supplies for its Investigator.
          Line Item No. 7 of the department appropriation to the
Board provides:

                 “7.  Investigation Program: Expenses
            of witness fees, court transcripts, docu-
            mentary evidence, processing complaints,
            court costs, and other necessary expenses
            in gathering evidence for the enforcement




                                   -   1035   -
                                                        .   .




Hon. Thomas C. Green, page 2 (M-216)


          In Attorney General's Opinion No. M-179   (1968),
                                                          this
office held that:
           "The Texas State Board of Registration
    for Professional Engineers has authority to
    employ an investigator to assist the Board
    in the enforcement of Article 3271a, Vernon's
    Civil Statutes, and such Investigator may be
    compensated from the departmental appropria-
    tion to the Texas State Board of Registration
    for Professional Engineers in Line Item No. 7
    of Senate Bill 15, Acts 60th LegIslatureA 1967,
    Regular   Session, Chapter 784, page 2175.
          The authority to employ an investigator by the Board
and compensate him from the funds appropriated by Line Item 7 of
the departmental appropriation to the Board as being a necessary
expense In gathering evidence for the enforcement of Article 3271a,
Vernon's Civil Statutes, the Engineering Practice Act, carries
with it the further authority to make such expenditures as are
necessary to enable such investigator to carry out his duties of
gathering evidence for the enforcement of Article 3271a. Certainly,
the payment of the investigator’s traveling expenses, while per-
forming his official duties, would be a necessary expense in the
gathering of evidence to enforce Article 3271a; and if the Board
Is of the opinion that such investigator needs certain office
equipment and supplies to enable him to efficiently carry out
his investigative functions, then such expenditure could properly
be paid from the funds appropriated to the Board In Line Item No. 7.
                    SUMMARY
           The Texas State Board of Registration for
    Professional Engineers may properly pay from
    Line Item No. 7 of Senate Bill 15, Acts 60th
    Legislature,   1967, Regular Session, Chapter
    784,page 2175, the traveling expenses of Its
    investigator and the cost of furniture and
    office equipment and supplies for its investigator.
                             V   truly yours,



                                 ney General of Texas
Prepared by Pat Bailey
Assistant Attorney General
                             -1036-
.   .




Hon. Thomas C. Green, page   3   (M-216)


APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
W. V. Geppert
Arthur Sandlln
John Banks
Wardlow Lane
A. J. CARUBBI, JR.
Executive Assistant




                             -1037-